Upon the trial of the issues, the defendant tendered himself as a witness, but his Honor excluded him, as incompetent. The defendant excepted.
Verdict, Guilty; Judgment accordingly, and Appeal by the defendant.
A proceeding in bastardy, is a civil action, as distinguished from a criminal action: Const. Art. IV, § 1.
Under the Code of Civil Procedure, it is a special proceeding, as distinguished from a civil action proper. In such special proceeding a party may be examined as a witness in his own behalf: C.C.P. §§ 342-3;State v. Waldrop, 63 N.C. 507; State v. Pate, 44 N.C. 244.
There was error in the ruling of his Honor, and there must be a venirede novo upon the issue submitted.
Let this be certified.
Per curiam.
Venire de novo.
Cited: S. v. Hickerson, 72 N.C. 422; S. v. Crouse, 86 N.C. 619; S. v.Ballard, 122 N.C. 1028; S. v. Liles, 134 N.C. 737. *Page 473 
(608)